179 S.W.3d 313 (2005)
FIDELITY NATIONAL TITLE INSURANCE COMPANY, Plaintiff/Respondent,
v.
William TURNER, Defendant/Appellant,
v.
Netco, Inc., Third-Party Defendant/Respondent.
No. ED 85947.
Missouri Court of Appeals, Eastern District, Division Four.
November 29, 2005.
Raymond Howard Jr., St. Louis, MO, for appellant.
Adam Ronald Lorenz, Clayton, MO, for Fidelity National Title Insurance Company.
Dennis Robert Chassaniol II, St. Charles, MO, for NETCO, Inc.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
William Turner (Appellant) appeals from the summary judgments entered by the trial court in favor of Fidelity National Title Insurance Company and NETCO, Inc. (collectively Respondents). We have reviewed the briefs of the parties and the record on appeal and conclude that there are no issues of material fact and Respondents were entitled to judgment as a matter *314 of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgments pursuant to Missouri Rule of Civil Procedure 84.16(b).